DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [02], line 3 recites “to implant radioactive particles into target regions of a lesion” but should read “to implant radioactive particles into target regions of a lesion”.
Paragraph [03], line 2 recites “the problems to be urgently solved is how to rapidly switch the implant needles Since a plurality of” but should read “the problems to be urgently solved is how to rapidly switch the implant needles since a plurality of” or “the problems to be urgently solved is how to rapidly switch the implant needles since a plurality of” because it is unclear why the “S” in “Since” is capitalized. 
Appropriate correction is required
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (CN 109513103 A) in view of Hou et al. (CN 205235163 U) further in view of Zhang et al. (CN 207913023 U).
Regarding claim 1, Dai discloses a particle implanter (Fig. 1) capable of rapidly switching implant needles, comprising: an inner needle (1), an outer needle (2), a stop block A (3), a connecting rod (4), a particle library receiving device (5), a stop block B (6), a guide rod A (7), a guide rod B (8), a slide block (9), a connecting sleeve (10), a push block (11), a handle (12), a set screw (13), a positioning screw (14), a pistol grip (15), wherein the inner needle and the outer needle are coaxially installed, the outer needle is installed inside the connecting rod and is fixed through a first jackscrew, the stop block A is arranged perpendicularly to an axis of the outer needle, the particle library receiving device is arranged perpendicularly to an axis of the connecting rod, the stop block B is connected with the particle library receiving device through the guide rod A and the guide rod B, one end of the guide rod A is installed in a corresponding hole or groove in the stop block A and is fixed through a second jackscrew, other end of the guide rod A is installed in a corresponding hole or groove of the slide block and is fixed through a third jackscrew, the connecting sleeve is coaxially installed with the guide rod B, one end of the connecting sleeve is installed in the slide block and is fixed through a fourth jackscrew, other end of the connecting sleeve is installed in the push block and is fixed through a fifth jackscrew, the pistol grip and the slide block are positioned through the positioning screw and locked through the set screw (Page 9, 2nd Paragraph under Details ways).  
Dai is silent regarding
a spring, a positioning shaft, a switch button, a guide sleeve, an implant needle hole, a conical surface, the switch button and the connecting rod are connected through a positioning shaft, and the spring and the connecting rod are connected through welding.
In analogous prior art, Hou teaches 
a spring (136), a positioning shaft (133), a switch button (134), a guide sleeve, an implant needle hole, a conical surface, the switch button (134) and the connecting rod (132) are connected through a positioning shaft (133), and the spring and the connecting rod are connected (Fig. 10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the particle implanter of Dai to incorporate the teachings of Hou to incorporate a spring, a positioning shaft, a switch button, the switch button and the connecting rod are connected through a positioning shaft, and the spring and the connecting rod are connected in order to rapidly replace the push pin bushing assembly 16/implant needle (Page 14, First paragraph under Example 2). Dai in view of Hou would teach the spring and the connecting rod are connected through welding because the limitation is considered to be a product-by-process limitation and, as such, a product-by-process limitation adds no patentable distinction to the claim and is unpatentable if the claimed product is the same as a product of the prior art.  Please note the reference does not need to teach the spring and the connecting rod are connected through welding; MPEP 2113 states that product by process claims are not limited to the manipulations of the recited steps, only the structure, and therefore the claims are examined based on the structure in the claim).	
Dai in view of Hou are silent regarding
a guide sleeve, an implant needle hole, a conical surface.
In analogous prior art, Zhang teaches 
a guide sleeve (2), an implant needle hole (25), a conical surface (24).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the particle implanter of Dai in view of Hou to incorporate the teachings of Zhang to incorporate a guide sleeve, an implant needle hole, a conical surface in order to guide the needle during insertion through the device (Page 12, 3rd Paragraph under Detailed ways) and guarantee the smoothness of the feeding of the implant needle.
Regarding claim 2, Dai in view of Hou further in view of Zhang disclose the particle implanter capable of rapidly switching implant needles according to claim 1, wherein the guide sleeve is provided with the implant needle hole and the conical surface therein (Fig. 3, Zhang).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783  

/BRANDY S LEE/Primary Examiner, Art Unit 3783